Opinion filed February 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-10-00052-CR & 11-10-00053-CR
                                                    __________
 
                              ASHTON
BLAKE LOCKE, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 35th District Court
                                                           Brown
County, Texas
                                       Trial Court Cause
Nos. CR20245 & CR20049
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Ashton
Blake Locke entered open pleas of guilty to the state jail felony offenses of
burglary of a building and credit card abuse.  After accepting appellant’s
pleas, the trial court sentenced him to confinement in the State Jail Division of
the Texas Department of Criminal Justice for a term of two years on each
offense with both sentences to be served concurrently.  We dismiss the appeals.
Appellant’s
court-appointed counsel has filed a motion to withdraw in both appeals.  The
motion is supported by a brief in which counsel professionally and
conscientiously examines the records and applicable law and states that he has
concluded that the appeals are frivolous.  Counsel has provided appellant with
a copy of the brief and advised appellant of his right to review the records
and file a response to counsel’s brief.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In
re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Appellant
has filed a pro se response to counsel’s motion to withdraw and supporting brief. 
He contends that both trial counsel and appellate counsel
rendered ineffective assistance.[1] 
In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues.  Schulman,
252 S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).
 Following the procedures outlined in Anders and Schulman,
we have independently reviewed the records, and we agree that the appeals are
without merit and should be dismissed.  Schulman, 252 S.W.3d at 409.  We
note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review in the Texas Court of Criminal Appeals.  Tex. R. App. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five
days after the opinion is handed down, send his client a copy of the opinion
and judgment, along with notification of the defendant’s right to file a pro
se petition for discretionary review under Rule 68.”).  Likewise, this
court advises appellant that he may file a petition for discretionary review
pursuant to Tex. R. App. P. 68.  
The
motion to withdraw is granted, and the appeals are dismissed.  
 
                                                                                                PER
CURIAM 
February 17,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




                [1]We
note that appellant responded in the affirmative to a question from the trial
court regarding his satisfaction with trial counsel’s performance.